OPINION — AG — ** TEACHERS' RETIREMENT SYSTEM — REQUIREMENTS ** THE PERSON YOU REFER TO IS 'NOT' ENTITLED TO RETIREMENT BENEFITS FOR COMPLETION OF THIRTY YEARS OF SERVICE AS A TEACHER IN THE SCHOOLS OF OKLAHOMA, BECAUSE HE WAS NOT A MEMBER OF THE RETIREMENT SYSTEM WHEN HE APPLIED FOR RETIREMENT, HAVING CEASED TO BE A MEMBER AT THE END OF FIVE YEARS AFTER HE LEFT ACTIVE TEACHING SERVICE. (REQUIREMENTS, RETIREMENT ALLOWANCE, VESTED INTEREST) CITE: 70 O.S. 17-5 [70-17-5], 70 O.S. 17-3 [70-17-3] (J. H. JOHNSON)